          Case 1:20-cv-00442-DAD-BAM Document 32 Filed 07/22/20 Page 1 of 2


 1

 2

 3

 4
                                 UNITED STATES DISTRICT COURT
 5
                         FOR THE EASTERN DISTRICT OF CALIFORNIA
 6

 7
     MICHAEL BUTLER,                                    Case No. 1:20-cv-00442-DAD-BAM
 8
                    Plaintiff,                          ORDER TO SHOW CAUSE WHY
 9                                                      SANCTIONS SHOULD NOT BE IMPOSED
             v.                                         FOR FAILURE TO OBEY A COURT
10                                                      ORDER RE NON-ADMITTED COUNSEL
     C R BARD INCORPORATED, et al.,
11                                                      (Doc. Nos. 8, 19)
                    Defendants.
12                                                      FOURTEEN (14) DAY DEADLINE

13         On March 26, 2020, this case was transferred to this Court from the United States District
14 Court for the District of Arizona. (Doc. No. 6.) On March 26, 2020, the Clerk of Court issued a

15 notice directing counsel Rhett A. McSweeney to submit a pro hac vice application to practice in

16 this District. (Doc. No. 8.) On April 13, 2020, the Court directed the parties to promptly address

17 as appropriate any counsel identified on the docket who have not been terminated and are not

18 admitted to practice before the Court. (Doc. No. 19.)

19         Local Rule 180 governs admission of attorneys to practice before this Court. “Admission
20 to and continuing membership in the Bar of this Court are limited to attorneys who are active

21 members in good standing of the State Bar of California.” L.R. 180(a). Each applicant for

22 admission must present to the Clerk a Petition by Attorney for Admission to Practice before the

23 Eastern District which complies with the requirements of Local Rule 180(a). Attorneys who

24 are not active members in good standing of the State Bar of California may, upon application

25 and in the discretion of the Court, be permitted to appear and participate in a particular case pro

26 hac vice. Id. at 180(b)(2). Local Rule 110 further provides that counsel or a party’s failure to
27 comply with the Local Rules or with any order of the Court may be grounds for imposition of

28


                                                    1
          Case 1:20-cv-00442-DAD-BAM Document 32 Filed 07/22/20 Page 2 of 2


 1 any and all sanctions authorized by statute or Rule or within the inherent power of the Court.

 2 Id. at 110.

 3         Plaintiff has not complied with the Court’s order directing the parties to appropriately

 4 address any counsel who have not been terminated and are not admitted to practice before the

 5 Court. Specifically, a review of the docket and Court records indicates that counsel Rhett A.

 6 McSweeney has not submitted a Petition by Attorney for Admission to Practice before the

 7 Eastern District or filed an application for admission to practice pro hac vice in this case and

 8 has not been terminated as counsel of record for Plaintiff. See L.R. 182.

 9         Accordingly, David M. Langevin, Rhett A. McSweeney, and Troy Alexander Barnes,

10 counsel for Plaintiff, are HEREBY ORDERED TO SHOW CAUSE why sanctions should not

11 be imposed for failure to comply with the Court’s orders. A written response to this order to

12 show cause shall be filed within fourteen (14) days of service of this order. If appropriate

13 steps are taken to terminate Rhett A. McSweeney as counsel of record for Plaintiff or if Mr.

14 McSweeney seeks admission, either by submitting a Petition by Attorney for Admission to

15 Practice before the Eastern District or filing an application for admission to practice pro hac

16 vice and paying the applicable fee and by registering for CM/ECF, within fourteen (14) days

17 of service of this order, then no written response will be required.

18         The Clerk of Court is directed to mail serve a copy of this Order to Show Cause on Rhett

19 A. McSweeney at the offices of McSweeney/Langevin Law Firm, 2116 2nd Avenue South,
20 Minneapolis, MN 55404.

21         Failure to respond to this order to show cause may result in the imposition of

22 sanctions on counsel or parties who contributed to violation of the Court’s order.

23
     IT IS SO ORDERED.
24

25     Dated:    July 22, 2020                               /s/ Barbara   A. McAuliffe               _
                                                        UNITED STATES MAGISTRATE JUDGE
26
27

28


                                                    2
